Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-8, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joon-Suk Oh et al.; Chemically-Modified Graphene Sheets as an Active Layer for Eco-Friendly Metal Electroplating on Plastic Substrates; Thin Solid Films, 521 pp. 270-274, 2012; (“JSK”) in view of US 2016/0026846 to Lin et al. (“Lin”), US 2011/0284388 to Bae et al. (“Bae”).
	With regard to Claims 1-2, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.
JSK and Lin teach plating with a variety of metals including nickel, copper, and gold (see JSK at Abstract, §§ 1-2, 5); however the references do not expressly teach the metal species recited by Claim 1 as amended.  Bae is similarly directed to metallizing graphene-coated resin substrates, and teaches plating with any of nickel, copper, tin, and zinc (see Abstract; ¶¶ [0016], [0041], [0049]).  As in JSK, according to Bae, plating a graphene layer residing on a resin substrate with such metals is useful for obtaining metal-plated resins while overcoming environmental and toxicity concerns relating to usage of hexavalent chromium as employed in alternative resin-metal plating techniques (compare JSK at §1 with Bae at ¶¶ [0006]-[0007]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed metals in the electroplating process of JSK in view of Lin with a reasonable expectation of success in conferring conductivity to a resin film in an eco-friendly manner.
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7 and 20, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 8 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
With regard to Claim 14, JSK teaches chemically modified graphene featuring carboxyl functionality (see JSK at § 1).
2.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and US 2017/0037257 to Yang et al. (“Yang”).
	With regard to Claim 14, the teachings of JSK in view of Lin as applied to Claim 1 are reiterated.  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract; § 3).  JSK and Lin teach functionalized graphene sheets without particular limitation (see JSK at § 1, Lin at ¶ [0023]).  To the extent that the carboxylic group functionality disclosed by JSK does not read upon the carboxyl group recited by Claim 14, Yang is noted as directed to graphene coating materials and teaches graphene functionalized with aldehyde and/or anhydride groups as an alternative to such functionalities as amino, carboxylic, hydroxyl, and epoxy groups, i.e. the same as those indicated by JSK and Lin (see Abstract; ¶¶ [0014], [0022], [0030]).  According to Yang, graphene functionalized as such can yield coatings and materials with improved properties (see ¶¶ [0003]-[0008]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed graphene functionalized as claimed in the method of JSK and Lin in order to obtain materials with improved properties as taught by Yang.
3.	Claims 1-8, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin and US 2016/0079001 to Lin et al. (“Lin 2”).
	With regard to Claims 1-2, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).  That is, according to JSK, graphene oxide assembled on the polymer film is reduced in order to restore electrical conductivity (see Pg. 272 § 7).  To the extent that reduced graphene oxide does not constitute a form of chemically functionalized graphene (this is not conceded), Lin 2 is directed to deposition and usage of graphene layers as electrode materials (see Abstract).  According to Lin 2, graphene oxide, reduced graphene oxide, and other species of doped graphene recited by instant Claim 1 are all suitable for functionalization and usage as electrode material.  Moreover, Lin 2 indicates that reduced graphene oxide constitutes a form of non-pristine graphene per instant Claim 1.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed any of the claimed graphene species in the method of JSK as conductive graphene suitable for metallization with a reasonable expectation of success in view of the teachings of Lin 2.
JSK does not expressly teach provision of a resin or liquid adhesive monomer, or winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches inclusion of resin and/or liquid adhesives and additives in such dispersions in order to facilitate bonding of conductive material to the underlying substrate (see Abstract; ¶¶ [0016]-[0017], [0022]-[0024] ; Examples).  Lin also teaches roll-to-roll processing for conducting coating operations (see ¶¶ [0022], [0041], [0064]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included resin and/or liquid adhesives in the graphene dispersion of JSK and to employ dispensing and collection rollers in a roll-to-roll processing arrangement, as taught by Lin, in order to promote bonding of the graphene layer to the underlying polymer substrates.
With regard to Claims 3-4, JSK teaches electroplating for metallization as claimed (see § 5).
With regard to Claims 5-7 and 20, JSK does not expressly teach inclusion of the claimed fillers.  Lin teaches provision of multiple conductive elements in the coating dispersions, including carbon fiber, nanowires, and conductive polymer as claimed (see ¶¶ [0016], [0023]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the claimed conductive fillers in the method of JSK, as taught by Lin, in order to improve conductivity of the deposited coating.
	With regard to Claims 8 and 18, Lin teaches the claimed adhesive materials in the claimed amounts (see ¶¶ [0018], [0020], [0024], [0077]).
	With regard to Claim 14, JSK teaches chemically modified graphene featuring the claimed functionalities (see JSK at § 1).
4.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, Lin 2, and Yang.
	With regard to Claim 14, the teachings of JSK in view of Lin and Lin 2 as applied to Claim 1 are reiterated.  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract; § 3).  JSK and Lin teach functionalized graphene sheets without particular limitation (see JSK at § 1, Lin at ¶ [0023]).  To the extent that the carboxylic group functionality disclosed by JSK does not read upon the carboxyl group recited by Claim 14, Yang is noted as directed to graphene coating materials and teaches graphene functionalized with aldehyde and/or anhydride groups as an alternative to such functionalities as amino, carboxylic, hydroxyl, and epoxy groups, i.e. the same as those indicated by JSK and Lin (see Abstract; ¶¶ [0014], [0022], [0030]).  According to Yang, graphene functionalized as such can yield coatings and materials with improved properties (see ¶¶ [0003]-[0008]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed graphene functionalized as claimed in the method of JSK and Lin in order to obtain materials with improved properties as taught by Yang.
5.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, and US 2015/0148459 to Pawlowski et al. (“Pawloski”).
	With regard to Claim 17, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).
JSK does not expressly teach winding roller collection as claimed.  Lin is similarly directed to depositing conductive domains on polymer substrates via dispersions of graphene sheets, and teaches roll-to-roll processing for conducting coating operations (see Abstract; ¶¶ [0022], [0041], [0064]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have to employ dispensing and collection rollers in a roll-to-roll processing arrangement, as taught by Lin, in order to improve process capacity and speed.
JSK does not expressly teach the claimed types of polymer article materials. Pawloski is similarly directed to continuous processes for graphene deposition on substrates, teaches selection of substrate is result-effective with regard to the amount of graphene deposited, and that eligible substrates include polyethylene, polymer matrix composites, and thermoplastic elastomers (see Abstract; ¶¶ [0006], [0024]-[0026], [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed polymer materials in the method of JSK with a reasonable expectation of success and/or throughout the course of routine experimentation and optimization in view of the teachings of Pawlowski in order to obtain a desired degree of graphene deposition.
6.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JSK in view of Lin, Lin 2, and Pawlowski.
	With regard to Claim 17, JSK teaches a process wherein a polymer film substrate is coated with a graphene dispersion, dried and heated, and subsequently metallized with nickel via a plating operation (see Abstract; Pg. 271 end of § 1; §§ 4-5).  According to JSK, the graphene dispersion comprises chemically modified graphene sheets purified during preparation (see Abstract § 3).  That is, according to JSK, graphene oxide assembled on the polymer film is reduced in order to restore electrical conductivity (see Pg. 272 § 7).  To the extent that reduced graphene oxide does not constitute a form of chemically functionalized graphene (this is not conceded), Lin 2 is directed to deposition and usage of graphene layers as electrode materials (see Abstract).  According to Lin 2, graphene oxide, reduced graphene oxide, and other species of doped graphene recited by instant Claim 17 are all suitable for functionalization and usage as electrode material.  Moreover, Lin 2 indicates that reduced graphene oxide constitutes a form of non-pristine graphene per instant Claim 17.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed any of the claimed graphene species in the method of JSK as conductive graphene suitable for metallization with a reasonable expectation of success in view of the teachings of Lin 2.
	JSK does not expressly teach the claimed types of polymer article materials. Pawloski is similarly directed to continuous processes for graphene deposition on substrates, teaches selection of substrate is result-effective with regard to the amount of graphene deposited, and that eligible substrates include polyethylene, polymer matrix composites, and thermoplastic elastomers (see Abstract; ¶¶ [0006], [0024]-[0026], [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed the claimed polymer materials in the method of JSK with a reasonable expectation of success and/or throughout the course of routine experimentation and optimization in view of the teachings of Pawlowski in order to obtain a desired degree of graphene deposition.
Double Patenting
7.	Claims 1-8, 14, 17-18 and 20 of this application are patentably indistinct from Claims 1-8, and 17-22 of Application No. 15/926,458.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-8, 14, 17-18 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 14, and 17-22 of copending Application No. 15/943,087 in view of Lin.  The ‘087 claims require every limitation of the instant claims except for the recited roll processing feature; however it would have been obvious to one of ordinary skill in the art to incorporate said feature in view of the teachings of Lin as discussed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 16 of U.S. Patent No. 10,730,070 in view of Lin.  The ‘070 claim requires every limitation of the instant claim except for the recited roll processing feature; however it would have been obvious to one of ordinary skill in the art to incorporate said feature in view of the teachings of Lin as discussed.
Response to Arguments
Applicant’s arguments filed 17 May 2022 have been fully considered but are moot in view of the new grounds of rejection presented herein in response to the claims as amended.  Specifically, Bae teaches known alternatives to nickel plating which read upon Claim 1 as amended, Yang teaches the claimed types of graphene functionalities as useful alternatives to those taught by JSK and Lin, and Pawlowski teaches the claimed types of substrates as suitable subject to a desired degree of graphene deposition as discussed.
The attention of the Primary Examiner’s Supervisor has been directed to the pendency of this application with a view to finally concluding its prosecution as requested by Applicant (see Response at Pg. 8).  The foregoing action was also discussed with said Supervisor.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715